                           DAHIYA LAW OFFICES LLC
                                              Attorneys

                                 75 Maiden Lane Suite 506
                                 New York, New York 10013
                          Tel: 212-766 8000    Fax: 212 766 8001
                                   karam@legalpundit.com

                                                             July 10, 2020
The Courtroom Deputy to
Judge James L. Garrity Jr.
United States Bankruptcy Court
Southern District of New York
One Bowling Green
Courtroom: 601
New York, NY 10004-1408                   Case Name: Poonam Keswani Treasures London Limited etc.
                                          Case Number: 20-10315-jlg & 20-01084


Dear Sir/Madam:
               I am writing to the inform the Court and the related parties that the undersigned’s
motion to withdraw as counsel to the debtor and defendant, Ms. Poonam Keswani has been
adjourned to July 21, 2020 at 10:00 am. Thank you for your consideration.


                                              Yours sincerely,
                                                             /s/________________
                                                             Karamvir Dahiya


Copy to: poonamkeswani@gmail.com pariskeswani@gmail.com

Jill Makower jmakower@tarterkrinsky.com

Lorna LaMotte, Esq. lorna.lamotte@yahoo.com

Matthew Wurgaft mwurgaft@kraviswurgaft.com
